Citation Nr: 0127316	
Decision Date: 12/14/01    Archive Date: 12/19/01	

DOCKET NO.  00-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic right foot disorder.

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

4.  Entitlement to service connection for a dental disorder, 
claimed as the residual of inservice dental trauma.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, with an additional period of active duty for training 
from February 16 to May 28, 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1999 and January 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a decision of August 1974, with which the veteran voiced 
no disagreement, the RO denied entitlement to service 
connection for a chronic back disorder.  In a subsequent 
rating decision of September 1980, from which an appeal was 
taken, but not perfected, the RO denied entitlement to 
service connection for a chronic right foot disability.  Both 
of those decisions have now become final. 

Since the time of the August 1974 and September 1980 rating 
decisions, the veteran has sought to reopen his claims for 
chronic back and right foot disabilities.  The RO once again 
denied the veteran's entitlement to compensation benefits, 
and the current appeal ensued.

The Board notes that, at the time of the aforementioned 
rating decision in August 1974, the RO additionally denied 
entitlement to service connection for a chronic "stomach 
condition."  That decision, as previously noted, has now 
become final.  The veteran currently seeks entitlement to 
service connection for a chronic "intestinal" disorder.  
Inasmuch as, at present, it is unclear whether the 
"intestinal" disorder for which the veteran currently seeks 
service connection is the same "stomach condition" for which 
service connection was previously sought, the Board will 
address the issue of service connection for a chronic 
gastrointestinal disorder on a de novo basis.

The Board observes that, during the course of a hearing 
before the undersigned member of the Board in August 2001, 
the veteran and his accredited representative offered 
testimony in support of a claim for service connection for 
post-traumatic stress disorder.  Inasmuch as this issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.  

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder will be the subject of the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  In a decision of August 1974, the RO denied entitlement 
to service connection for a chronic back disorder.

2.  In a decision of September 1980, the RO denied 
entitlement to service connection for a chronic right foot 
disorder.

3.  Evidence submitted since the time of the August 1974 and 
September 1980 decisions is duplicative, cumulative, or of 
insufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claims. 



4.  A chronic gastrointestinal disorder is not shown to have 
been present in service, or at any time thereafter.  

5.  A chronic dental disorder is not shown to have been 
present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in August 1974 denying the 
veteran's claim for service connection for a chronic back 
disorder is final.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
7105 (West 1991 & Supp. 2001).

2.  The decision of the RO in September 1980 denying the 
veteran's claim for service connection for a chronic right 
foot disorder is final.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 7105.

3.  Evidence received since the RO denied entitlement to 
service connection for chronic back and right foot 
disabilities in August 1974 and September 1980, respectively, 
is neither new nor material, and insufficient to a proper 
reopening of the veteran's claims.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).  

4.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

5.  A chronic dental disorder, claimed as the residual of 
inservice dental trauma, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dating from the veteran's first 
period of active service from June 1969 to January 1972, show 
treatment on a number of occasions for various low back 
problems, as well as certain gastrointestinal symptomatology, 
apparently the result of sensitivity to jet fuel fumes.  

A service separation examination of December 1971 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of any of the disorders at issue.  

A service clinical record dated in mid-January 1972 is to the 
effect that the veteran was seen at that time for back pain, 
possibly the result of a motor vehicle accident.  Physical 
examination was consistent with muscle spasm of the lower 
spine.  Treatment was with medication and heat.

In September 1974, a VA general medical examination was 
accomplished.  At the time of examination, the veteran stated 
that, while undergoing basic training, he developed cramps, 
as well as abdominal discomfort and nausea, followed by 
protracted vomiting "during a crawling exercise."  
Apparently, the veteran reported to the dispensary, and was 
given "some type of green liquid," but was never "worked up" 
or hospitalized for his problems.  According to the veteran, 
in 1971, while in Germany, he was involved in a motor vehicle 
accident, at which time he sustained a back injury, for which 
he was "not evaluated or X-rayed."  

Currently, the veteran complained of episodes of nausea and 
vomiting whenever he "overindulged himself" in exercise or 
hard work.  With the exception of infrequent bowel movements, 
the veteran voiced no other gastrointestinal complaints.  
When questioned, the veteran was somewhat vague regarding the 
exact details of his gastrointestinal episodes, and was 
unable to give a chronological description of the events in 
question.  According to the veteran, he weighed 135 pounds 
when inducted into service, and now weighed 159 pounds.  The 
veteran stated that his back complaints had to do with pain 
in the lumbar area, particularly on rising in the morning.  
Reportedly, the veteran felt "very stiff," and, on those 
occasions when he engaged in any type of vigorous exercise 
(which he carefully avoided), experienced a recurrence of 
severe pain in his back.  Noted at the time of examination 
was that the veteran was a very poor historian, and was 
unable to give specific details regarding the frequency or 
character of his back problems.

On physical examination, the veteran's abdomen was flat, with 
no palpable organs or masses, and no tenderness.  A 
gastrointestinal series was within normal limits.  Physical 
examination of the veteran's back showed no limitation of 
motion in any of the peripheral joints.  Lumbar spine range 
of motion was within normal limits, as were the veteran's 
feet.  Radiographic studies of the lumbosacral spine and 
pelvis were within normal limits, with no evidence of 
arthritis, disc narrowing, or deformity.  The lumbosacral and 
sacroiliac joints showed no evidence of arthritis, and there 
were no ectopic paravertebral calcifications.  

Noted at the time of examination was that it was "difficult 
to resolve" a history of protracted vomiting in the face of 
no evident weight loss and excellent nutrition.  The 
pertinent diagnosis was "no disease found."

In a rating decision of August 1974, the RO denied 
entitlement service connection for a chronic back disorder, 
essentially on the basis that no such disorder was found on 
VA examination.  

In a service medical facility record dated in June 1975, it 
was noted that the veteran had had a number of warts removed 
from his right foot the previous morning.  Additionally noted 
was that the veteran was "having a lot of pain."

A service medical facility record dated in late May 1979 was 
significant for a provisional diagnosis of chronic scar 
tissue, right plantar foot, and rule out plantar wart.  Noted 
at the time was that the veteran was currently "in the 
Reserves," and that he sought attention for his problem each 
time he came on active duty.  The pertinent diagnosis was 
intractable plantar keratoma, for which excision was 
recommended.  

In correspondence of early November 1979, the veteran's 
private physician wrote that the veteran had been examined 
for tenderness in the right plantar area, culminating in a 
diagnosis of cellulitis.  According to the veteran, he had 
sustained an injury to that area in 1970 while on a tour of 
duty in the Republic of Vietnam.  

In a service clinical record of March 1980, the veteran was 
described as suffering from a nucleated vascular plantar corn 
which, he claimed, was the result of an injury in the 
Republic of Vietnam.  

A service clinical record dated in mid-April 1980 is to the 
effect that the veteran underwent surgery at that time for an 
intractable plantar keratosis of the third metatarsal on the 
right, and a hard corn of the right fifth toe.  

During the course of outpatient clinical treatment in late 
April 1980, healing of the veteran's foot was described as 
"within normal limits."  

In a service clinical record of mid-May 1980, the veteran's 
(foot) pain was described as "totally out of proportion" to 
his external symptoms.  

At the time of a service separation examination in late May 
1980, the veteran gave a history of foot surgery in 1980, as 
well as a back injury in a truck accident in 1971.  According 
to the veteran, his foot problems had resolved with surgery.  
A physical examination was unremarkable.  Noted at the time 
was that the veteran had a callus on the plantar aspect of 
his right foot for which he had undergone corrective surgery 
approximately six weeks earlier.  The veteran's callus was 
expected to resolve, though it was "too soon" to make a 
determination at present.  Accordingly, the veteran was to 
seek "followup" with the VA.

In a rating decision of September 1980, the RO denied 
entitlement to service connection for various right foot 
disabilities, among them, the residuals of a punji stick 
injury, and the residuals of osteotomy of the third 
submetatarsal and proximal phalangeal head, with resection of 
the fifth metatarsal of the right foot.  Noted at the time 
was that service medical records showed no evidence of any 
punji stick injury, and that surgery for an intractable 
plantar keratosis and hard corn performed during the 
veteran's tour of active duty with the National Guard was of 
a corrective nature for a preexisting condition.  

During the course of a hearing before the undersigned member 
of the Board in August 2001, the veteran testified that, 
while on active duty in Germany, he had injured his back in a 
truck accident.  See Transcript, p. 3.  The veteran 
additionally testified that, on one occasion in service, he 
had removed "shrapnel" from his right foot, following which 
he experienced "bad pain" on the bottom of that foot.  See 
Transcript p. 11.  Reportedly, while in service in the 
Republic of Vietnam, the veteran suffered a gunshot wound to 
his mouth, resulting in "dental trauma."  According to the 
veteran, the bullet entered through his mouth, and exited out 
of his jaw, "knocking off" the tops of a number of his teeth.  
See Transcript, pp. 13-14.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within one year, is final.  
38 U.S.C.A. § 7105.  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision." Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet App. 510, 513 
(1992).  

In the present case, at the time of the prior RO decision in 
August 1974, it was determined that evidence did not 
demonstrate the existence of a chronic back disorder.  
Similarly, at the time of a subsequent rating decision in 
September 1980, the RO determined that service medical 
records did not show a punji stick injury to the veteran's 
right foot, and that a physical examination at the time of 
separation showed no history of such injury.  At the time of 
that decision, the RO additionally concluded that surgery for 
an intractable plantar keratosis and hard corn performed 
during the veteran's tour of active duty with the National 
Guard was, in fact, corrective surgery for a condition which 
had preexisted the veteran's active service.  The veteran 
voiced no disagreement with the August 1974 decision denying 
service connection for a chronic back disorder, and failed to 
perfect his appeal as to the September 1980 decision denying 
service connection for a chronic right foot disability.  
Accordingly, both of those decisions became final.  

Pertinent evidence received since the time of the 
aforementioned rating decisions consists exclusively of the 
veteran's testimony before the undersigned member of the 
Board in August 2001.  That testimony, while "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, the veteran's testimony 
regarding the etiology of his claimed back and right foot 
disabilities consists for the most part of reiterations of 
his previous arguments, and does nothing to establish a nexus 
between those disabilities and some incident or incidents of 
his period of active service or active duty for training.  
Some of his testimony is not cumulative, for instance his 
report of a gunshot wound to the foot is new.  However, this 
testimony is not probative of whether such injury caused a 
current disability.  The veteran's opinion that he has low 
back and right foot disorders which are in some way related 
to service does not constitute competent medical evidence, 
inasmuch as there is no evidence that he is trained in the 
field of medicine.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (lay persons are not competent to render opinions as 
to medical diagnosis or causation).  

Under such circumstances, the evidence regarding the 
veteran's claims of entitlement to service connection for 
chronic back and right foot disabilities is not material, and 
the veteran's claims are not reopened.  

Regarding the veteran's claim for service connection for a 
chronic gastrointestinal disorder, the Board notes that, on 
various occasions in service, the veteran received treatment 
for what was determined at that time to be an abnormal 
sensitivity to jet fuel fumes.  However, those episodes were 
acute and transitory in nature, and resolved without residual 
disability.  At the time of a service separation examination 
in December 1971, there was no evidence of a chronic 
gastrointestinal disability of any kind.  Moreover, on VA 
medical examination in July 1974, shortly following the 
veteran's discharge from his period of active service, no 
gastrointestinal disease was in evidence.  

The Board notes that, at the time of a service separation 
examination following the veteran's period of active duty for 
training in May 1980, there was once again no evidence of 
chronic gastrointestinal disability.  At present, the veteran 
has failed to demonstrate that he suffers from chronic 
gastrointestinal pathology which is in any way related to his 
active service, or, for that matter, a chronic 
gastrointestinal disability of any kind.  Accordingly, 
service connection for such a disorder must be denied.  

Finally, turning to the issue of service connection for a 
dental disorder, the Board notes that, during the course of 
the aforementioned hearing in August 2001, the veteran 
testified that, while in service in Vietnam, he sustained a 
gunshot wound to the mouth which damaged a number of his 
teeth.  He is competent to report such an injury.  However, a 
review of the records shows no evidence of any such injury.  
To date, the veteran has received no Purple Heart, or other 
citation which presumably would have been awarded in the case 
of such an injury.  The credibility of this history is also 
decreased by the clinical reports that he is a poor 
historian, and did not report this injury until decades after 
service.

Moreover, there currently exists no evidence of a compensable 
dental disorder.  See 38 C.F.R. § 4.150.  The veteran's 
testimony does not report such a disorder, and the clinical 
records are also silent to such a disorder.

At the time of a VA general medical examination in July 1974, 
no residuals of dental trauma were in evidence.  Moreover, on 
subsequent service separation examination in May 1980, there 
was no evidence of any damage to the veteran's teeth.  The 
veteran testified that he was afforded outpatient dental 
treatment within one year of his separation from service.  
Thus, service connection for treatment purposes is not 
warranted.  38 C.F.R. § 17.161 (2001).  Under such 
circumstances, and absent evidence of any chronic residuals 
of inservice dental trauma, the veteran's claim for that 
disability must be denied.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of this law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the VCAA, and its 
implementing regulations, as those provisions impact upon 
adjudication of the veteran's current claims.  The veteran 
has been informed of the evidence necessary to substantiate 
his claims.  Such information has been provided in the 
statements, and supplemental statements of the case, and 
through the discussions at the hearing on appeal.

The veteran's testimony is to the effect that he has received 
no treatment for the conditions at issue other than that 
reported in records already part of the claims folder.  

The veteran has not been afforded a current VA examination.  
Such examination is necessary where there is competent 
evidence of a diagnosis or symptoms of the claimed 
disability, there is evidence that the claimed disability may 
be related to service.  38 U.S.C.A. § 5103A(d).  The 
implimenting regulations clarify that the evidence must 
establish that the veteran suffered an event, injury or 
disease in service.  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)(B)).  In this case 
there is no competent diagnosis of the claimed disabilities, 
and the veteran testified that he was not receiving any 
current treatment for the claimed disabilities.  Further, the 
veteran has undergone medical examinations and treatment 
since service.  These records do not show the presence of the 
claimed disabilities, or of complaints consistent with those 
disabilities.  The negative records and history lead to a 
conclusion that the claimed disabilities are not related to 
service, and that an examination is not warranted.

The veteran has reported that he sustained injuries during 
combat in service.  These injuries may be consistent with the 
circumstances of service.  38 U.S.C.A. § 1154 (West 1991).  
Howeer, the record does not show that these incidents might 
be related to a current disability.  Therefore, an 
examination is not warranted.

The Board is satisfied that VA has met its duty to assist and 
notify the veteran.  This is to say that the VA has made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims, including the 
scheduling of a VA examination.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with VA's duty to assist him mandated by the 
aforementioned legislation.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
back disorder, the claim is denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
right foot disorder, the claim is denied.

Service connection for a chronic gastrointestinal disorder is 
denied.  

Service connection for a dental disorder, claimed as the 
residual of inservice dental trauma, is denied. 

REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder.  In 
pertinent part, it is argued that, while in service, the 
veteran suffered from certain psychiatric symptomatology, 
culminating in the development of a chronic psychiatric 
disability.  

In that regard, the Board notes that, following VA outpatient 
treatment in October 1999, the veteran was felt to be 
suffering from "anxiety."  While at that time, the veteran 
was apparently referred to the mental health clinic for 
evaluation, the results of that evaluation are not currently 
a part of the veteran's file.  Moreover, during the course of 
the aforementioned hearing in August 2001, the veteran's 
accredited representative testified that there were "about 
20-some odd years worth of (outpatient psychiatric) treatment 
records" which were not currently a part of the veteran's 
claims folder.  Such evidence is arguably vital to the 
veteran's current claim for service connection for an 
acquired psychiatric disorder.  Accordingly, further 
development will be undertaken prior to a final adjudication 
of the veteran's claim.  


In light of the aforementioned, the case is REMANDED to the 
RO for the following action:  

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
psychiatric disability during service or 
since.  

The RO should then take all necessary 
steps to obtain copies of all records not 
already contained in the claims folder, 
to include mental hygene records from the 
veteran's period of service.  The veteran 
should be asked to identify the 
facilities at which he received 
psychiatric treatment in service, and the 
approximate dates of such treatment.

The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
psychiatric disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
psychiatric disorder, and, if so, whether 
that disorder is as likely as not the 
result of some incident or incidents of 
his period of active service or active 
duty for training.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination. 

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, and its implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
Act and regulations are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder.  
Should the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2001).

The purpose of this REMAND is to obtain additional 
evidentiary development, and to comply with recently-enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



